                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:09CR221

       vs.
                                                                      ORDER
ROBERT TAYLOR,

                      Defendant.


       Defendant Robert Taylor appeared before the court on November 8, 2018, on a Petition
for Warrant or Summons for Offender Under Supervision [109]. Defendant was represented by
Assistant Federal Public Defender, Kelly M. Steenbock, and the United States was represented
by Assistant U.S. Attorney, Frederick D. Franklin. Defendant waived his right to a probable
cause hearing on the Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government
moved for detention, and a detention hearing was held. The government’s motion for detention
is denied and Defendant shall be released on the current terms and conditions of supervision
     The undersigned magistrate judge does find that the petition alleges probable cause and
that Defendant should be held to answer for a final dispositional hearing before District Judge
Rossiter.


     IT IS ORDERED:
     1.       A final dispositional hearing will be held before District Judge Robert F. Rossiter,
Jr. in Courtroom No. 4, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on January 3, 2019, at 10:00 a.m. Defendant must be present in person.
     2.       Defendant is released on the current terms and conditions of supervision.


       Dated this 8th day of November, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
